DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive.
The amendments added the last action seems to simply describe the U-shape in more detail stating that the legs of the U are parallel to each other. The legs of Pierce in fig. 8 show that more clearly described U shape. Then the applicant argues that the legs of Pierce cannot replace the legs of Papapanos giving multiple reasons why. The claim states a plurality of legs. This could means multiple legs that receive multiple expandable accessories. The claim does not state anything about two legs receiving a first expandable accessory and the same two legs receiving a second expandable accessory. For this reason, the device of Pierce does not have to replace the device of Papananos, but instead can be added on to the device of Papapanos in order to show a plurality of legs receiving first and second expandable accessories. Without specific details as to which of the plurality of legs does what, Papananos and Pierce can be combined together to read on the claim limitations.
The applicant argues that the coin in Pierce is not an expandable accessory. No specifics in the claims that the accessory can be expanded and contracted. Therefore, the expandable accessory can be simply defined as an accessory that expands out from the device as is in some shape or form. The coin in Pierce expands out from the back of the device as is, so therefore, without specific details in the claims, the coin is an expandable accessory.
The above applies to the arguments regarding claims 21-23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/           Primary Examiner, Art Unit 2648